--------------------------------------------------------------------------------

EXHIBIT 10.19
 
RPC EXHIBIT

SUMMARY OF COMPENSATION ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS
 
The following summarizes the current compensation and benefits received by the
Company’s non-employee directors effective January 1, 2011.  This document is
intended to be a summary of existing oral, at will arrangements, and in no way
is intended to provide any additional rights to any non-employee director.
 
Retainer
 
Non-employee director compensation may be revised from time to time by the Board
of Directors.  Non-employee directors each receive an annual retainer fee of
$26,000.  The Chairman of the Audit Committee receives an annual retainer of
$20,000, the Chairman of the Compensation Committee receives an annual retainer
of $10,000 and the Chairman of each of the Corporate Governance/Nominating
Committee and Diversity Committee receives an annual retainer of $6,000.  A
director that chairs more than one committee receives a retainer with respect to
each Committee he chairs.  All of the retainers are paid on a quarterly basis.
 
Meeting Fees
 
Per meeting fees for non-employee directors are as follows:
 
 
–
For meetings of the Board of Directions, $2,000.

 
 
–
For meetings of the Board of Directors, Compensation Committee, Corporate
Governance/Nominating Committee and Diversity Committee, $1,500.

 
 
–
For meetings of the Audit Committee, $2,500.  In addition, the Chairman gets an
additional $2,000 for preparing to conduct each quarterly Board and Board
Committee meeting.

 
Equity Compensation
 
Under the terms of the Company’s Stock Incentive Plan, directors are eligible to
receive stock options, stock awards, and other types of equity-based
compensation awards.  However, the Company does not make any such awards to
non-employee directors under its current compensation practices.
 
All non-employee directors are entitled to reimbursement of expenses for all
services as a director, including committee participation or special
assignments.